JURISDICTIONAL DEFECT


No    \a.A5-oo\°u>cJ
 TRIAL COURT NUMBER          3-42362

                 IN    THE             FILED !N COURT OF APi>IAl3
                                         12ih Courtgf Appeals P}gjy ct
        12th COURT OF APPEALS

           AT TYLER; TEXAS                     JUL 2 9 201

                                             • TYLER TEXAS
IN RE BILLY ROSS SIMS, # 511649
                                         CATHY S. LUSK, CLERK
              FROM THE


     3rd JUDICIAL DISTRICT COURT


                      OF


       ANDERSON COUNTY, TEXAS

PETITION FOR WRIT OF MANDAMUS




             PETITIONER

     BILLY ROSS SIMS, # 511649
           POWLEDGE UNIT
            1400 FM 3452
       PALESTINE. TEXAS 75803


             RESPONDENT

          MARK   A.    CALHOON
 3rd Judicial District Court
                  of
       Anderson County. Texas
       500 N. Church Street.
         Palestine. TX 75801
                           TABLE OF       CONTENTS

TABLE OF AUTHORITIES                                     Li.    iii

IDENTITIES OF PARTIES                 -                          1

JURISDICTIONAL STATEMENT              -                          1

INDIGENCE                             -              -           1

STATEMENT OF THE CASE                 -                          2

VIOLATION OF THE LAW                  -              -         3-7

PRAYER                                -                          8

CLERK'S RECORD:   EXHIBIT NUMBERS
Clerk's Letter Dated July 1, 2015 regarding
Order of Dismissal                    -                          A
ORDER OF DISMISSAL                    -                          B
Sims' Letter dated 25 February 2015 regarding
filing of Complaint                   -                          C
DECLARATION OF INABILITY TO PAY COST
dated 25 February 2015 sent with Complaint           -           D
Clerk's Letter Dated March 3, 2015 regarding
NOTICE OF FILING                  -                              E
Sims' Letter to Clerk making inquiry about
Service of Process, dated March 20. 2015             -           F
Sims' Letter to Clerk making inquiry about
Service of Process, dated April 8, 2015              -           G
Sims' Letter to Judge Calhoon about Service
of process, dated April 11, 2015                     -           H
                                       TABLE   OF   AUTHORITIES
CASES:

                                SOUTHWEST REPORTER            -   Second
DeLOITTE & TOUCHE vs 14th Court of Appeals,
951 S.W.2d 394 (Supp. 1997 - - - - - - - - -                                                 1.
DOWNER vs AOUAMARINE OPERATORS,
701 S.W.2d 243 (Texas 1985)                  -------                                 4, 7
JOHNSON vs 4th Court of Appeals
700 S.W.2d 916 (Texas 1985)    --------                                                     1
MOORE vs HENTRY,
960 S.W.2d 82 (Tex.App. 1996) - - - - - - - - 6
PENROD DRILLING CORP vs WILLIAMS
868 S.W.2d 294 (Texas 1993)                  ========7
RIOS    vs    CAI.HOON
889 S.W.2d 257 (Texas 1994)                   ____---                                 3,7
                                 SOUTHWEST REPORTER           - Third

ABDULLAH vs             STATE
211 S.W.3d 938 (Tex.App, 2007) - - - - - - - -                                               1
IN RE    CANALES
52 S.W.3d 698 (Texas 2001)                   --------6
IN RE SENSITIVE CARE,                inc
28 S.W.3d 35 (Tex.App, 2000)                 --------7
INSURANCE COMPANY OF PENNSYLVANIA, vs MARTINEZ
18 S.W.3d 844                                 --------                                       1
PADILLA vs          McDANIEL
122 S.W.3d 805 (Tex.Crim,App. 2003)                            ------                        1
                                 UNITED    STATES        SUPREME COURT

DENTON vs          HERNANDEZ
112 S.CT. 1728 (1992)                      -------5
ESTELLE vs GAMBLE. 97 S =CT, 285                         -    -      -     -   -       5
HAINES       vs    KERNER
92 S.CT.          594            ____                         ____5
ROGERS vs          TENNESSEE
121 S CT 1693 (2001) - - - - - - - - 4
ROSE vs       ROSE
107 S CT 2029 (1987) - - - - - - -                                                 -3, 6
STONE vs          POWELL
96 S CT 3037                     ____----4
SWIERKIEWICZ vs             SOREMA
122 S CT 992 (2002)             --------                                               5




                                                    li
                                 TABLE   OF AUTHORITIES

CASES

                              FEDERAL REPORTER        -    Second

DEPARTMENT OF HEALTH vs         DAVIS
616 F.2d 828 (5th Circuit 1980)                                                  4, 6

                                  FEDERAL      SUPPLEMENT

HARRIS    vs   TDCJ
806 F. Supp. 627 (S-D.Tex= 1992)

                                   VETERANS        STATUTE

38 USC § 3101(a)                                                                 4, 6
38 USC § 5301(a)                                                                 4.   6

                         TEXAS   RULES    OF   CIVIL PROCEDURE

RULE 47                                                                          4, 5
RULE 663a                                                                             7

                      TEXAS   CIVIL PRACTICES &           REMEDIES   CODE

Chapter 14                                                                  = 4, 5r 6
§ 14.003(a)                                                                      2.   6
§ 14 -003(a)(b)                                                                  2, 6
§ 14.003(c)                                                                      5, 6
§ 14.008(a)(b)                                                                   5.   6

Chapter 63.007

                                TEXAS    GOVERNMENT CODE

22, 001(a)(6)                                                                         1
22.002(a)                                                                             1
22.221(b)                                                                             1


                              CODE OF JUDICIAL        CONDUCT

Canon 2A                  _               _                  _                        3
Canon 3B(2)               -                                                           4
Canon 3B(8)               _               _                  _                        5

                              SOUTHWEST REPORTER          - Third
GARRETT vs BORDEN,       283 S.W.3d 852 (Texas 2009)               -           Appendix




                                              in
                                                           JURISDICTIONAL DEFECT

                    CAUSE NUMBER:

IN RE BILLY ROSS SIMS, pro se                §             IN THE
                   Relator
                                             §        COURT OF APPEALS
Mark Calhoon, Judge
3rd Judicial District Court                  §    TWELFTH DISTRICT OF TEXAS
of Anderson County, Texas
                Respondent                   §

                   ORIGINAL PETITION FOR WRIT OF MANDAMUS

TO THE HONORABLE    COURT OF APPEALS:

    Comes now the Relator, Billy Ross Sims (Sims), pro se, in the

above numbered cause and files this original petition for writ of

mandamus   and would   show   the   Court:

                                     JURISDICTION

    The Court of Appeals has jurisdiction over the trial courts, see

PADILLA vs McDANIEL, 122 S.W.3d 805 (Tex.Crim.App. 2003); Tex.Govt.Code

§§ 22.001(a)(6), 22.002(a), 22.221(b); JOHNSON v 4th COURT OF APPEALS,

700 S.W.2d 916, 917 (Texas 1985); DeLOITTE & TOUCHE v 14th Court of

Appeals, 951 S.W.2d 394 (Supp. 1997). The trial court has committed an

error of law of such importance to the State's jurisprudence that it

should be corrected.
                                       PARTIES

RELATOR: Billy Ross Sims, TDCJ-CID # 511649, a State prisoner at the

Powledge Unit, Anderson County,         1400 FM 3452, Palestine, TX 75803.

RESPONDENT: Mark Calhoon (Calhoon), elected court judge at the 3rd

Judicial District Court of Anderson County, TX, 500 N. Church Street,

Palestine, TX 75801 .
                                      INDIGENCE

    Relator has filed an affidavit of his indigence with the clerk of

the court.
                               STATEMENT OF THE   CASE

            Sims filed a 1983 civil suit at the prisomumailbox on 2-27-15.

        (Clerk's Record, Sims' letter dated April 11, 2015 to Calhoon, see

        Exhibit H). The Complaint (see Clerk's Record, Complaint pages 1-10)
        complied with State and Federal 'notice pleading rules. It alleged
        that State elected and appointed officials, sued in their individual

        capacities, were violating Sims' civil and constitutional rights
        under color of law to deny him equal protection of the law and were

        applying a new law in an ex post facto, retroactive manner, and d- :;

        described how the violations were occurring . Sims tendered In Forma

        Pauperis Affidavit (Clerk's Record, Exhibit D). Sims' sole income is

         a VA benefit exempt from the legal and equitable process, exempt from
        seizure, levy, attachment or assignment. The clerk made no contest to

        the IFP application, and State law absolutely entitled Sims to the

'? si   IFP status and the court lost jurisdiction to impose costs and fees

        at a later time. On June 30, 2015, Calhoon initialed an Order of

        Dismissal (Clerk's Record, see Exhibit B) and referred to Chapter 14
        Civil Practice & Remedies Code, section 14 .003(a)(b), without a

        factfinding hearing, called Sims' claims 'frivolous' under 14.003

        (a)(2), and ordered imposition of costs and fees totaling $274, and
        that the clerk send a copy of the Order and Complaint to the depart
        ment's General Counsel's Office Litigation Support Program for the
        purpose of seizing and attaching the VA benefits in violation of

        State and Federal law. The Court was without jurisdiction when it

        initialed the void order, and the ruling is bad faith as a matter of

        law, intended to force Sims into an expensive appeal and intentionally
        delay the proceedings in violation of the Canons of Judicial Conduct
        Sims filed a timely request for findings of fact and conclusions of

        law via the prison mailbox on July 8, 2015 (Clerks Record.)
                               VIOLATION    OF THE LAWS


    Respondent Calhoon has made a ruling that is bad faith as a

matter of law. The Order of Dismissal Calhoon initialed on June 30,

2015 is a void Order subject to this collateral attack, because no

contest was made to the IFP affidavit, the court lost jurisdiction

to impose costs and fees at a later time. See RIOS vs CALHOON, 889
S.W.2d 257, 258-59 (Texas 1994).

    Calhoon took an oath of office to uphold state and federal laws

and is refusing to do so . The bad faith ruling violates Canon 2A of

the Code of Judicial Conduct because Calhoon is required to respect

and comply with the law, includes the appearance of impropriety and

includes violations of         the law.   Since Calhoon understood    that Sims'

sole income was a VA benefit exempt from seizure, levy and attachment

Calhoon's intent in imposing costs and fees when he knew that the

law did not give the court any jurisdiction to do so, was to deny or

impede Sims in the exercise and enjoyment of his right to have the

VA funds exempt from the enumerated judicial processes.              Calhoon

ordered the clerk to send a copy of his Order and the complaint to

the department's Litigation Support program with the intent that

the department act to misappropriate the VA funds, which they did in

violation    of   the   law.

    "If a party files an affidavit of inability to pay costs              ... and

no contest    ... Thereafter the party is absolutely entitled to the

exemption from costs." RIOS,         supra. "The trial court lacks the

authority to affect the party's entitlement." ID.

    The U.S. Supreme Court holds that veterans benefits "Shall not be

liable to attachment, levy, or seizure by or under any legal or

equitable process whatever, either before or after receipt" by the

veteran. ROSE v ROSE, 107 S.CT. 2029 (1987).

                                            3
                         VIOLATION   OF   THE   LAWS

    "Texas is wholely bound by US Laws and Constitution." HARRIS vs

TDCJ, 806 F. Supp. 627 (S.D.Tex. 1992). "State court has a constitu

tional obligation to uphold federal law." STONE vs POWELL, 96 S.CT.

3037. In ordering TDCJ to seize Sims' VA benefits, when they are

not a party to the litigation is also an abuse of the court's dis

cretion by Calhoon. This violates Canon 3 of the Code of Judicial

Conduct, section B(2), that requires Calhoon "shall be faithful to

the law and maintain professional competence in it ." This he refuses

to do.

    The Veterans Statutes, §§38 USC 3101(a), 5301(a) 'also precludes

anyone from using any legal or equitable process to attach, levy or

seize these benefits.' DEPARTMENT OF HEALTH vs DAVIS, 616 F.2d 828

(5th Circuit 1980). Calhoon acting for the court was prohibited from

defeating the effects of a statute by judicial construction of his

ruling using Chapter 14 of the Civ .Prac .Rem.Code. ROGERS v TENNESSEE,

121 S.CT. 1693 (2001),   to effect a seizure of the VA benefits. The

fact that Calhoon was successful in prompting the department to seize

the VA benefits continues to cause irrepairable harm to Sims and acts

to deprive him of access to the funds- Calhoon knew that the VA benefit

was exempt from any formulary used to calculate cost and fees and he

knew the court had no jurisdiction to impose costs and fees, thus his

ruling is bad faith as a matter of law.

    Calling Sims' claims 'frivolous' at the pleading stage was bad

faith as a matter of law because Sims' Complaint complied with state

and federal 'notice pleading' rules. DOWNER v AQUAMARINE OPERATORS,
701 S.W.2d at 243 (Texas 1985) "Texas Rules of Civil Procedure 47

requires that a petition contain a short statement of the cause of
action sufficient to give fair notice of the claim involved . Our

rules do not require pleadings to contain evidence or factual detail."'

       Further, the rules do not require plaintiff to cite any caselaw

in support of the claim, nor to make a prima facie case in the

pleadings at the pleading stage. SWIERKIEWICZ v SOREMA, 122 S.CT.

992 (2002). Since Calhoon merely recited the statute and made a

conclusory statement that the claims were 'frivolous' without any

factfinding hearing or explaining in any way how the facts and law

rendered the claims 'frivolous' the intent of the ruling appears to

be bad faith as a matter of law, and intended to force Sims to enter

into an expensive appeal process and this violates Canon 3(B)(8) of

the Code of Judicial Conduct because it imposes unnecessary cost and

delay. It disposed of Sims' claims and caused irrepairable harm.

       If Sims' claims had been 'the department will not sell me chunky

peanut butter' then perhaps a finding that the claims were 'frivolous'

would be merited; however, 'the department' is not a party to the suit

and truthful allegations that State elected or appointed officials are

violating Sims' right to equal protection of the law and his rights
to be protected from ex post facto retroactive application of new

laws is clearly not 'frivolous' at the pleading stage under state
and federal law of 'notice pleading' and call for factfinding and

due process. Sims' pro se complaint was entitled to liberal reading,

ESTELLE v GAMBLE, 97 S.CT. 285; HAINES v KERNER, 92 S.CT. 594 (1972).

Further, "In Forma Pauperis complaint may not be dismissed as frivo

lous    simply because court finds plaintiff's allegation unlikely."
DENTON v HERNANDEZ, 112 S.CT. 1728, 1733-34 (1992). As applied,

Chapter 14, Tex.Civ .Prac-Rem.Code is unconstitutional because Calhoon

failed to hold a due    process hearing as permitted by 14.003(c) or
14.008(a)(b).
    Interpretation of the veterans statute, and, Chapter 14 of the
Texas Civil Practices & Remedies Code is a question of law over
wltich Calhoon had no discretion. IN RE CANALES, 52 S.W.3d 698

(Texas 2001). The veterans benefits are exempt from the judicial
processes, see ROSE: DEPARTMENT OF HEALTH, supra.

    While §§ 14.003 TCPRC deals with Dismissal of Claim under (a)

and (b), section (c) clearly refers to a hearing in addressing
section (a) applicability, and section (a)(2) addresses 'frivolous'

claim. In making reference to a 'hearing' under 14.003(c), section
14.008(a) and (b) present tha scope of the due process protections
for the inmate, and Calhoon was able to avoid the due process by
failing to hold such a hearing prior to his ruling that the claims
were 'frivolous' which at the pleading stage is a clear abuse of
the court's discretion, and thus as applied, Chapter 14 is an un
constitutional statute. Calhoon knew that the only funds in Sims'

ITF account were VA benefits, and used Chapter 14 as an excuse to

use a proxy to seize the benefits illegally by falsely labeling

Sims' constitutional claims 'frivolous' and Calhoon's statement has

no basis in law. Texas Courts hold that where there has been no

factfinding hearing, the appellate issue is whether the trial court

properly determined the claims were frivolous in inmate's in forma

pauperis suit. See for example MOORE vs HENRRY, 960 S.W.2d 82 (Tex.

App. 1996). BLACK'S LAW DICTIONARY, 3rd Pocket Ed. 2008, defines

"Frivolous" as lacking a legal basis or legal merit; not serious;
not reasonably purposeful. Sims' claims are that State actors are

violating equal protection rights, and, imposing ex post facto a
new law, do in fact have legal merit and a legal basis, thus Calhoon

has made a ruling that is bad faith as a matter of law.
      Texas Courts are bound only by decisions of the US Supreme Court

and the Texas Supreme Court. IN RE SENSITIVE CARE, inc., 28 S.W.3d 35,

39 (Tex.App. 2000), cf PENROD DRILLING CORP vs WILLIAMS,     868 S.W.2d
294, 296 (Texas 1993); and because of the ruling in RIOS, supra,

the fact that no challenge to Sims' IFP application occurred,     the

trial court in this case lost jurisdiction to impose on Sims at a

later date, cost and fees, and Calhoon initialed a void Order of

Dismissal, and the void Order was used to seize VA benefits in vio

lation of clearly established law prohibiting such seizure,, causing

Sims irrepairable harm. Calhoon was acting as an agent for the

clerk in collecting 'cost and fees' by ordering garnishment of Sims'

ITF account,     for which State law vests Sims with a property right.

ABDULLAH v STATE, 211 S.W.3d 938 (Tex.App 2007), and Calhoon's use of

Chapter 14 to effect the garnishment conflicts with the Texas Rules

of Civil Procedure Rule 663a which is unambiguous in its requirement

that Sims be given notice of the garnishment and of his right to re

gain his property, and about specific information that must be provided

so that the garnishment may be contested. The Civil Practices and

Remedies Code, § 63.007 applies to garnishment of inmate accounts,

but   those   rules   were   not   followed   either.

      Calhoon abused the court's discretion by acting arbitrarily,

without reference to guiding rules or principles and misapplied the

law to the established facts of the case. DOWNER, supra.

      This Court of Appeals would have no jurisdiction to consider

the merits of an appeal from a void judgment, INSURANCE Co. of PENN

SYLVANIA vs MARTINEZ, 18 S.W.3d 844, and mandamus is appropriate to

set aside Calhoon's void Order.
                                    PRAYER
    Sims prays that this court will provide liberal reading of his

pro se petition. That this court find that no contest was made to

the IFP application, and under RIOS,     supra, the trial court had no

jurisdiction to enter an Order imposing cost and fees, and find

the Order is void as a matter of law. Relator prays that this Court

will provide all equitable relief by granting the writ of mandamus

and under TRAP Rule 44 find   the   trial court committed remediable error

and direct the court to correct the error it committed in imposing

cost and fees with no jurisdiction, or in the alternative find the

subject Order of Dismissal void- That this Court will Order the trial

court to produce findings of fact and conclusions of law, necessary

for review; that this court will order the district clerk to produce

the Clerk's Record; and find that the Exhibits of this Petition are

sufficient under GARRETT,   infra, for appellate review.   That this

court will Order the trial court to withdraw its June 30, 2015 Order

of Dismissal, and send notice to the department's Office of General

Counsel's Litigation Support program and order it to return the VA

benefits seized because they are protected by law from seizure under

equitable and legal process, and if the Anderson County District

Clerk has received any funds derived from Relator's Inmate Trust

Fund account as a result of the trial court's Order that the funds

be returned to the department to be returned to Relator's ITF

account because those funds were VA benefits not subject to the Order .

That this Court will find that the Order of Dismissal was initialed

and issued without due process in violation of state and federal law

and under TRAP Rule 43.2 reverse the trial court's Order and remand

for further proceedings and service of process. Find that no hearing
                                PRAYER


was conducted by the trial court and no testimony was received

under any hearing permitted by 14.003(c) and 14.008(a) or (b),
and Order the trial court to hold such a due process hearing to

protect relator's rights to a record, since the trial court hearing
officer is using the term 'frivolous' to dismiss the valid const

itutional claims at the pleading stage, and find that this is also

improper under state and federal laws at the pleading stage. Find
that VA benefits are exempt from seizure, levy, assignment or attach
ment under state and federal law, and that the department had no

authority to seize relator's VA benefits that the department officials
knew were VA benefits not subject to seizure, and that the seizure

caused relator irrepairable harm as defined by law-
    Relator has asked the Court to waive the filing fee and allow

him to proceed in forma pauperis, and he does not have the capacity

to recopy and mail the text of the caselaw, or Statutes or Rules of

Civil Procedure or Appellate Procedure or Civil Practices & Remedies

Code referred to above, The court is asked to take judicial notice

of its own records and Suspend TRAP Rule 52 .3(j)(1)(C).
    Relator ask the court to consider the facts herein as they are

ultimately discovered to be in that no challenge was made to the

IFP application, and under RIOS the court had no jurisdiction to

impose cost and fees at a later time; and that valid equal protection

and ex post facto constitutional violations are not 'frivolous,' and

the trial court hearing officer abused the court's discretion.
    Respectfully prayed for, this 27th Day of July, 2015.

                                         VERIFICATION

    I, Billy R. Sims, 511649, being presently incarcerated in the
TDCJ, Powledge Unit, declare under penalty of perjury that the
foregoing is true and correct of my own beliefs, signed this 27th
Day of July, 2015.                    ,      ^-
                               "5^
                                  BILLY R.   SIMS, 511649
                                  1400 FM 3452
                                  Palestine, TX 75803




                                 10
                   APPENDIX




GARRETT vs BORDEN5 283 S.W.3d 852 (Texas 2009)
   Because Chanter 14 does not contain a
   definition of the term 'copy' it must
   apply its ordinary or common meaning
   which includes a hand-typed, verbatim
   reproduction.




                    APPENDIX
                                 Anderson County

Janice Staples                Palestine, Texas 75801
District     Clerk
Telephone (903) 723 7412                           500 N. Church Street Room 18
                                                   Palestine, Texas 75801




July 1, 2015

BILLY ROSS
TDCJ#511649
POWLEDGE UNIT
1400 FM 3452
PALESTINE, TX 75803-2350


                                   RE:   3-42362
                 BILLY SIMS #511649 vs CARTER THOMPSON ET AL


Dear   Mr.   Ross:

Enclosed for your file is a copy of the ORDER OF DISMISSAL in the
cause number     referenced   above.

Cordially,

JANICE STAPLES, DISTRICT CLERK
ANDERSON COUNT?, TEXAS


signed Becky Brewster
Deputy

Enclosure
XC: File




                                   EXHIBIT A
                                CAUSE NO        3-42362

BILLY SIMS                                  §        IN THE DISTRICT COURT
#511649                                     §        3rd JUDICIAL DISTRICT
VS                                          §        ANDERSON COUNTY, TEXAS
CARTER     THOMPSON    ET AL


                               ORDER   OF   DISMISSAL

    On March 2, 2015, Plaintiff filed their Complaint. It is obvious
to the Court that this civil action is not brought under the Family
Code and is a cause of action governed by Chapter 14 of the Texas Civil
Practices and Remedies Code.       The Court finds that the claim to be
frivolous or malicious.
     The Court files the claims frivolous under Chapter 14.003(a)(b).
Plaintiff's request is denied-

      It is hereby, ORDERED, ADJUDGED AND DECREED that the action of
Plaintiff against Defendant be dismissed without prejudice.
      It is further ORDERED that the innate pay an amount equal to the
lesser of:

     (1)    20 percent of the preceding six month deposits to the inmate's
trust account;        or
     (2)     the total amount of court feesaand costs charged to the inmate
in   this cause.

    In each month! following the month in which payment is made above,
the inmate shall pay an amount equal to the lesser of:
     (1)    10 percent of that month's deposits to the;: trust account; or
     (2)    the total amount of court fees and costs that remain unpaid as
charged to the inmate in this cause.
     Such monthly payments shall continue until the total amount of
court fees and costs are paid or until the inmate is released from
confinement.

    The District Clerk shall forward a current cost bill, a copy of
the Plaintiff's original complaint, and a copy of this order to the
Texas Department of Criminal Justice, Litigation Support Program. The
Texas Department of Criminal Justice shall withdraw money from the
trust account of the       inmate in accordance with this order and shall
hold the money in a separate account. The Texas Department of Criminal
Justice shall forward the money to the District Clerk of Anderson
County on the earlier of the following dates:
     (1)    the date the total amount to be forwarded equals the total
amount of court fees and costs $ 274.00                that remain unpaid; or
     (2)    the date the inmate is released.                                     >0
     SIGNED AND ENTERED on this the               day of   6/30/15           2015.m ™ o2
                                                                                 i-s i-j i—^ tr-1

                                                                                 o   o

                                                unidentifiable initials                   c h
                                                                                 o   n    z     >
                                                                                 o   i-         3

                                            Presiding Judge                      3 n ora

                                                                                          s

                                                                                 H        -O-
                                                                                 X


                                    EXHIBIT B
                                                    25   FEB   15
Ms- Wanda Burke, Clerk
Anderson County, Texas
500   North Church
Palestine, TX 75801

RE: Filing of Complaint, and Service of Process
TO    THE HONORABLE WANDA   BURKE:

      Dear Ms. Burke, please find enclosed an original complaint under
§1983, and ten copies for service of process on the named defendants.
       I have tendered an Affidavit of Inability to Pay Cost and I am
indigent within the meaning of the State's definition.
      Would you please send me the number of the cause you assign to
this case? I have enclosed an SASE for the purpose, thank you.
                                         Kind regards,

                                        T^g°
                                         Billy R. Sims, 511649
                                         Powledge Unit, TDCJ-CID
                                         1400 FM 3452
                                         Palestine, TX 75803-2350




                                     EXHIBIT C
                  DECLARATION OF INABILITY TO PAY COST
    Comes now Billy Ross Sims, 511649, and declares I am unable to
pay the cost in tnis cause and ata too poor to afford counsel and
request leave to proceed in forma pauperis. I am indigent within
the meaning of the term, and the court has previously recognized
this and granted in forma pauperis status, and would show the
court the following:
    1. I am presently incarcerated at the Powledge Unit, TDCJ-CID
    . where I am not allowed to earn or haaridlenioney.
   where la
    2. I have no spousal incoae.
    3. I only have $4.28 credited to me in the Inmate Trust Fund.
    4. During ray incarceration I receive £133.17 a month from a
       VA disability benefit exempt from levy, attachment, seizure
       or assignment. I have not received any money as a gift
       from family or friends in the last 6 months.
    5. I do not own any interest in realty, stocks, bonds or bank
       accounts nor receive any interest or dividend income frota
       any   source.

    6. I have no dependents.
    7. 1 nave a total debt of $20,000.00.
    8. My monthly expenses are about $133.00.

I, Billy R. Sims, 511649, being presently incarcerated in the
TDCJ-CID, declare under penalty of perjury that the foregoing is
true and dStt&f.
    Signed this 25th Day °^ February 2015.

                                   1A^§-
                                    ~~~7I   ,. SIMS, 511649
                                    1400 FM 3452
                                    Palestine, TX 75803-2350




                               EXHIBIT D
                             Anderson County

JANICE   STAPLES
District Clerk                                500 North Church Street,Room II
Telephone (903) 723 7412                      Palestine, Texas 75801
                        Palestine, Texas /5801


March 3, 2015

                             NOTICE   OF   FILING

Billy Ross Sims #511649
Powledge Unit
1400 FM 3452
Palestine, Texas75803-2350

RE: Complaint

Dear Mr . Sims;
Please be advised that your Complaint was received and filed in
Anderson County District Clerk's office on March 2, 2015. Your case
was given Cause Number 3-42362 in the 3rd Judicial District Court of
Anderson County, Texas.

Sincerely,

signed Janice Staples
Janice Staples, District Clerk




                                 EXHIBIT E
                                                 March 20, 2015
Ms. Janice Staples, District Clerk
500 North Church Street, Room 18
Palestine, Texas 75801

RE:   CAUSE NUMBER   3-42362   3rd Judicial District   Court

TO THE HONORABLE JANICE    STAPLES:

      I'm writing to make inquiry on the above case number and the
status of the Service of Process. Can you inform me of the name and
address of the Constable charged with the Service of Process? I
would like to have a copy of the Return to calculate Default Judge-
,emt.
      Also, can you inform me of the name of the presiding judge of the
3rd Judicial District Court of Anderson County, Texas, and any
address if it differs from your's?
      I have enclosed a SASE for your professional reply .
      In closing, I noticed that your NOTICE OF FILING letter dated
March 3, 2015, didn't list your website address; and so could you send
me your official website location so that I may refer others to it?
                                      Kind regards,

                                      Ij^f^
                                      Billy Ross Sims, 511649
                                      Powledge Unit
                                      1400 FM 3452
                                      Palestine, TX 75803-




                                 EXHIBIT F
                                   SECOND REQUEST
                                                          April 8, 2015
Ms. Janice Staples, District Clerk
500 North Church Street, Room 18
Palestine, Texas 75801

RE:    Cause Number   3-42362    3rd Judicial      District   Court   of   Anderson
                                 County,   Texas
Subject: Service of Process regarding Complaint and Citation
TO    THE HONORABLE JANICE      STAPLES:

       I'm writing to make inquiry on the above numbered case and the
status of the issuing of the Citation and service of process?
      When I filed the complaint, my letter dated 25 FEB 15 that I sent
with the copies for each named defendant, I had indicated the copies
were for service of process. I'm a pro se layman, and perhaps not as
knowledgible of standard practices. Was it required that I actually
ask the clerk for "Citation" to be issued? I apologize for any error
in protocol, but I would like to have Citation issued for each
defendant and service of process with each of the copies I sent for
that purpose.
      Your subsequent NOTICE OF FILING letter to me, dated March 3, 2015
sent me the number of the assigned cause you issued and the name of
the 3rd Judicial District Court of Anderson County, Texas.
      On March 20, 2015 I sent your office an inquiry on the status of
the case regarding service of process, but I didn't get any peply
from your office.      I asked a friend to call your office but she was
told your computer system is down and to keep calling back, but I am
asking about the service of process which I presumed as a pro se lay
man included the issuing of the Citation and mailing of the complaint
to the defendants via service of process.
       Can you tell me if you have accomplished that? My access to the
court is limited to the U.S. Mail unless you can arrange for a phone
conference with me here at the local law library of the prison unit
where I might be able to get the matter straight and understand if
you require anything further from my side?
       Can you send me the URL of your website so I can refer others to it
and keep track that way? I had enclosed a self addressed stamped
envelope with my previous inquiry and you should have that in the
record. Can you acknowledge if you received that mailing? My last
letter to your office was dated March 20, 2015. Thank you, sincerely,
BILLY ROSS SIMS, 511649, Powledge Unit, 1400 FM 3452, Palestine, TX 75803,



                                      EXHIBIT G
                                               April 11, 2015
Judge Mark A. Calhoon
3rd Judicial District Court of
Anderson County, Texas
500 North Church Street.   Room 18
Palestine, Texas 75801
RE: Case Number 3-42362 - Billy Ross Sims, TDCJ # 511649
TO THE HONORABLE MARK CALHOON:

Dear Judge Calhoon,
    I am the Petitioner in   the above numbered cause.   I filed the
Complaint on February 27, 2015, under the prison mailbox rule; and
the District Clerk, Janice Staples sent me a NOTICE OF FILING letter
dated March 3, 2015.
    I supplied the clerk with a copy of the Complaint for every
named defendant, see my letter dated 25 FEB 15 to the clerk attached
below; and my pro se language indicated the copies were for 'Service
of Process.' It didn't occur to me as a layman that I needed to or
was required to actually ask for "Citation" to be issued, as I had
presumed this was   inclusive of Service of Process.
    When I didn't hear back from the clerk within a reasonable time
on the Service of Process, I sent a letter dated March 20, 2015. see
copy of letter attached below, asking after the Service of Process
status. I didn't get a reply, and so I asked a person to call the
clerk and make an inquiry, but the clerk's office told my factotum
that their website (the clerk's website) was 'down' and to call back
every day. This didn't resolve the question of the Service of Process.
It was reasonable to expect the clerk to respondIprofessionally to
my inquiry about the Service of Process, but I still haven't received
a reply and I furnished an SASE with the March 20, 2015 letter.
    I have sent a 'Second Request' letter dated April 8, 2015; but
it occurs to me that I should write to you as the judge to let you
know about my ernest efforts to obtain Service of Process. My access
to the court is limited to the US Mail, unless you'd agree to a tele
conference with me at the law library here? Would you consider giving
me a limited appointment of counsel to resolve the service of p rocess
issue? The Anderson County District Clerk appears to be refusing to
communicate with me and this denies me access to the courthouse.




                               EXHIBIT H
    I would like to move forward with the case and any consideration
would be sincerely appreciated.




                                  Billy R. Sims, 511649
                                  Powledge Unit
                                  1400 FM 3452
                                  Palestine, TX 75803-2350




                             EXHIBIT H